Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2018-025990, filed on 02/16/2018 was received with the present application.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-5 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a chain tensioner having the particular structure recited within the independent claim 1. More specifically, a chain tensioner comprising a packing member (which is design to prevent oil from leaking past the cylindrical outer surface of a cylindrical plunger) disposed in an accommodating part that is defined on the inner circumferential surface of a cylindrical plunger bore at the open side of said cylindrical plunger bore; an extension member slidable relative to the cylindrical plunger and fixedly attached to a tensioner body; wherein, the extension member is configured to enter the accommodating part due to the radial expansion of said accommodating part at the open side of the cylindrical plunger bore so that the packing member is compressed within the accommodating part in an axial direction. As detailed in the previous office action (dated 02/12/2021), Poiret et al. (U.S. PGPUB 20090111628), Mott et al. (U.S. Patent 5,720,684), and Bongard et al, all individually teach a chain tensioner having a tensioner body, a cylindrical plunger bore with an accommodating part, a cylindrical plunger with oil leak passage, an oil pressure chamber, and a packing member that is positioned in the accommodating part to prevent the oil from leaking past the cylindrical outer surface of the cylindrical plunger. However, after reconsidering the above mentioned prior art references, examiner agrees with applicant assertion (in the remarks filed on 04/26/2021) that neither Poiret et al, Mott et al, nor Bongard et al, teach or render obvious, a chain tensioner including an extension member that is slidably fixed to the tensioner body, arranged/ oriented relative to accommodating part in the exact manner described in claim 1 limitations, and additionally being configured to compress a packing member located within the accommodating part in an axial direction. Furthermore, all the other pertinent prior art identified by the examiner, also does not disclose or suggest the combined structural configuration of a chain tensioner recited by the applicant within claim 1. Therefore, claim 1 limitations appears to include allowable subject matter over cited prior art references.
Accordingly, the chain tensioner claimed by the applicant within claims 1-5, is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654